Order entered September 4, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00394-CV

          B & S WELDING, LLC, WORK RELATED INJURY PLAN, Appellant

                                                 V.

                    JUAN PEDRO OLIVA-BARRON, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-12619

                                             ORDER
       We GRANT appellant’s August 28, 2013 unopposed motion for an extension of time to

file a brief. Appellant shall file its brief on or before September 20, 2013.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE